Case: 21-40146       Document: 00515989695            Page: 1      Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 23, 2021
                                     No. 21-40146
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jaime Alejandre-Sanchez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:19-CR-1135-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jaime Alejandre-
   Sanchez has moved to withdraw and has filed a brief per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Alejandre-Sanchez has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40146     Document: 00515989695          Page: 2   Date Filed: 08/23/2021




                                   No. 21-40146


         We have reviewed counsel’s brief and the relevant portions of the rec-
   ord. We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2